Citation Nr: 1132987	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  01-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 1997 for the award of service connection for a low back disability.

2.  Entitlement to an effective date earlier than June 20, 1997 for the award of a total disability compensation rating based on individual unemployability (TDIU).

3.  Whether an effective date can be assigned earlier than June 20, 1997 for the establishment of basic eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February and March 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection and a 60 percent disability rating for a low back disability, effective from June 20, 1997.  The Veteran appealed the effective date for the award.

The Veteran also appealed the effective dates assigned in an April 2001 RO decision that awarded a TDIU, effective June 20, 1997, and established basic eligibility for DEA benefits.

In December 2002, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  In a December 2005 decision, the Board denied the Veteran's claims.

The Veteran appealed the Board's December 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision of November 2007, the Court vacated the Board's decision and remanded the matter for readjudication.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file. 

In September 2008, the Board remanded the matters for additional development.  Thereafter, the Board denied the claims in an October 2009 decision.  The October 2009 Board was appealed to the Court and the Court granted the parties' Joint Motion for a Remand (Joint Motion) and vacated the Board's decision.  A copy of the Joint Motion and the Court's Order are incorporated into the claims file.


FINDINGS OF FACT

1.  The Veteran's original claim seeking service connection for a low back disorder was received in October 1970.

2.  In February 1971, the RO denied the Veteran's claim.  The Veteran was notified of this decision, but he was not provided his appellate rights.

3.  The Veteran did not appeal the decision and it became final.

4.  The Veteran did not seek to reopen his claim until June 20, 1997.  

5.  The RO reopened the claim and, in a February 2001 rating decision granted service connection for a low back disability, rated 40 percent disabling, effective June 20, 1997.  A March 2001 rating decision increased the rating to 60 percent, effective June 20, 1997.

6.  Between February 1971 and June 20, 1997, the RO did not receive a formal claim, informal claim, or any correspondence from the Veteran that expressed intent to file a claim for service connection for a back disorder.

7.  In March 2001, the Veteran filed a claim for TDIU and, in an April 2001 rating decision, the RO granted the claim, effective June 20, 1997.  Basic eligibility for DEA benefits was also established as of this date based on the determination that the Veteran was permanently and totally disabled.

8.  Service connection has not been established for any disabilities prior to June 20, 1997.

9.  Service-connected disabilities did not prevent the Veteran from obtaining or maintaining substantially gainful employment prior to June 20, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 20, 1997 for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).

2.  The criteria for an effective date prior to June 20, 1997 for an award of a TDIU have not been met.  38 U.S.C.A. §5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.16 (2010).

3.  The requirements for basic eligibility for DEA benefits under 38 U.S.C.A. Chapter 35 are not met prior to June 20, 1997.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 21.3020, 31.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

As the February, March, and April 2001 rating decisions on appeal granted service connection for a low back disability, TDIU, and basic eligibility for DEA benefits, and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOCs were issued in August 2001 and October 2004.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The Veteran was afforded a Travel Board hearing and all records pertinent to effective dates claims are of record.  The case was remanded in September 2008 for additional development and such development was completed.  There is no indication in the record that there is any additional relevant evidence that has not been associated with the claims files.  As the current issues are a legal matter, there is no need to obtain a VA compensation examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Under the circumstances of this case, additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Legal Criteria for Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. §§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Additionally, under 38 C.F.R. § 3.155(a) (2010), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p) (2010).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In making all determinations, the Board must consider all of the evidence, including evidence received prior to any previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

III. Factual Background

The RO received the Veteran's claim for service connection for a back disorder on October 30, 1970.

A VA examination was scheduled in January 1971 (see VA Form 21-5207); however, he failed to report for the examination.

By way of a December 1971 letter, the RO denied the claim of service connection based on his failure to report for the examination.  This letter was sent to the most recent address of record, which was the same address shown on his original claim and on VA Form 21-5207.

No additional correspondence was received by the RO until June 20, 1997, when the Veteran submitted a claim for service connection for a back disorder.  

A September 1997 rating decision denied service connection for a back disorder, based on a reopened claim; the Veteran appealed this decision.

A February 2001 rating decision granted service connection for a low back disability, rated 40 percent disabling, effective June 20, 1997.  Thereafter, a March 2001 rating decision increased the rating to 60 percent, also effective June 20, 1997.

On March 30, 2001, the RO received the Veteran's claim for TDIU.  An April 2001 rating decision granted TDIU, effective June 20, 1997, and awarded basic eligibility for DEA benefits, effective April 17, 2001.

In June 2001, the Veteran asserted that the effective date for the grant of service connection should be earlier on the basis that his original claim was in 1970.  In July and September 1971, the Veteran asserted that he did not see the February 1971 denial letter prior to seeing it in his claims file.  He contends that he never received the letter of the denial or of the letter notifying him of the scheduled VA examination.

An August 2001 rating decision stated that the effective dates for TDIU and Chapter 35 benefits, effective June 20, 1997, would remain unchanged.

In December 2002, the Veteran's hearing testimony included contentions previously noted.  He indicated that the address shown in 1970 was his parent's home.  He added that he had lived with them and that he had not moved during that time.

Rating decisions in April and September 2004 granted service connection for depression secondary to the service-connected back disability, rated10 percent disabling, and paraparesis of the lower extremities, rated 100 percent disabling.  The effective dates of these awards were September 23, 2002 and July 10, 2004, respectively.

In the September 2008 remand, the Board requested clarification as to whether the Veteran received his appellate rights with the February 1971 denial letter.  The November 2008 supplemental SOC (SSOC) stated that the February 1971 letter did not include notice of the Veteran's appellate rights.  


IV. Analysis

The Veteran contends that effective dates for the grant of service connection for his service-connected low back disability, TDIU, and basic eligibility for DEA benefits should be earlier than June 20, 1997 and, more specifically, should be based on the original claim for service connection that was filed in October 1970.

The Board has reviewed all the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


A.  Earlier Effective Date for the Grant of Service Connection for a Back Disability

Regarding the Veteran's contentions, the Board notes that he asserts he never received the February 1971 denial letter or notice of the scheduled VA examination.  However, there is nothing in the record that indicates the examination or denial letter was not sent to the correct address of record.  The Veteran essentially testified that the address on the denial letter had been his current address at that time.  Thus, there is no evidence that it was sent to an incorrect address.  Furthermore, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Specifically, the mailing of the denial letter falls under the presumption of regularity for business documents.  The Board notes that the letter was not returned as undelivered, the letter was mailed to the last address of record, and the Veteran indicated that there was no change of address.  No evidence has been presented to rebut the presumption.

Next, the Board notes that during the course of the appeal, there was a question of whether the February 1971 denial letter was a denial of the claim for service connection or whether it was adjudicated as an "abandoned" claim.  A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  See 38 C.F.R. § 3.158 (2010).  

In the present case the Court, in a November 2007 Memorandum Decision, found that both the RO, in 1971, and the Board, in 2005, determined that the RO denied the claim in 1971.  Thus, the Court noted that the original claim had been denied rather than abandoned.  See Boyle v. Mansfield, WL 4103983. 

Since it has been determined that the Veteran's claim for service connection for a back disorder was denied in February 1971, the next question to address is whether this decision is final.  At the core of this question is whether the Veteran was given his appellate rights at the time of the 1971 denial.

On this record, the Veteran was not shown to have been given his appellate rights with the February 1971 denial letter.  Thus, the procedures for notification of appellate rights were not followed.  See 38 C.F.R. § 19.109 (1971)and 38 C.F.R. § 3.103(e) (1971).  However, failure to notify the claimant of the right to seek appellate review or of the time limits applicable to notice of disagreement did not extend the applicable period for taking action under the regulations which were in effect.  See 38 C.F.R. § 19.110 (1971) ("While it is contemplated that the agency of original jurisdiction will give proper notice of the right to appeal and the time limit, failure to notify the claimant of his right to such appellate review or of the time limit applicable to a notice of disagreement or substantive appeal will not extend the applicable period for taking this action.")  In other words, according to the regulations in effect in February 1971, the lack of appropriate notice did not extend the applicable period for appealing the claim.  VA is bound by the laws and regulations in effect at the time a decision is made.  Moreover, the U. S. Court of Appeals for Veterans Claims (Court) has noted that although current provisions require notice to the appellant of appellate rights, such law and regulations were not in effect prior to the January 1, 1980 effective date of the current provisions.  See Parham v. West, 13 Vet. App. 59 (1999); see also 45 Fed. Reg. 56 ,093, 56,097 (1980) (proposed rule); 48 Fed. Reg. 6961 (1983) (final rule).  The Veteran did not file a notice of disagreement in regards to the February 1971 decision, thus not appealing that decision.  Therefore, the February 1971 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002).

The Veteran's application to reopen his claim was received on June 20, 1997.  There is no correspondence or claim of record that was received between the date of the February 1971 denial of the claim and receipt of the June 20, 1997 claim that shows intent on the part of the Veteran to reopen the claim of service connection for a back disorder.  Significantly, the Veteran testified that he had no further contact with VA after his initial claim in 1970 other than having a tooth repaired.

Thus, on this record the Board finds that the February 1971 RO decision is final and that no subsequent claim to obtain disability benefits for a back disability was received prior to June 20, 1997.  

Under governing law, generally (with exceptions none of which are here applicable) the effective date of an award based on a reopened claim following a prior final denial of the claim cannot be earlier than the date of receipt of the claim to reopen.  There is no statutory authority that would allow VA to grant the Veteran an effective date earlier than June 20, 1997 for the award of service connection for a back disability under the circumstances in this case, or for the reasons he has alleged.

Accordingly, as a matter of law, the appeal seeking an effective date prior to June 20, 1997, for the grant of service connection for a back disability must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B. Earlier effective Date for the Grant of TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The record shows that t the Veteran's formal claim for TDIU was received on March 30, 2001.  TDIU was granted with an effective date of June 20, 1997, the effective date of his award of service connection for a low back disability.  Significantly, service connection was not established for a disability prior to this date.

To the extent that a February 2001 letter to the President, which was faxed to the RO, could be construed as an informal claim (the letter indicates the Veteran was forced to take disability retirement and that he could no longer work due to a disability that was aggravated by service), such correspondence was received well after the effective date that was established for TDIU.  Consequently, it cannot serve as a basis for established an effective date for TDIU prior to June 20, 1997.  

Furthermore, since TDIU is based on unemployability due to service-connected disabilities that render a Veteran unable to engage in substantially gainful employment and service connection was not in effect for any disability prior to June 20, 1997, there is no legal basis for establishing an effective date earlier than June 20, 1997.  

In this case, the law, not the evidence, is dispositive of the outcome.  As a matter of law, there is no entitlement to an effective date prior to June 20, 1997 for the TDIU.  Thus, the claim for an earlier effective date must be denied.  Sabonis, supra.

C. Earlier Effective Date for Basic Eligibility for DEA

Subject to various provisions, a child of a person who has a total disability permanent in nature resulting from a service-connected disability is entitled to receive educational assistance.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  Once a dependent is eligible for dependents' educational assistance, he still needs to file a claim for such assistance.  Governing statutes and regulations provide limitations as to the period of eligibility, as well as the duration of the educational assistance.  38 U.S.C.A. §§ 3511, 3512; 38 C.F.R. §§ 21.3040, 21.3041.

As noted previously, the RO received the Veteran's formal claim for a TDIU on March 30, 2001.  Such benefits were awarded by the RO in the April 2001 rating decision, effective from June 20, 1997 (and at which time the RO found the total rating to be permanent in nature as of that date).  In this rating decision, the RO also established basic eligibility for Chapter 35 DEA benefits, effective from April 17, 2001, based on his permanent and total service- connected disability.  The Veteran was notified of this award by a letter dated on April 19, 2001.  Subsequent rating decisions reflect that the RO adjusted the effective date for basic eligibility for DEA benefits to June 20, 1997.

The effective date of the Veteran's permanent and total disability rating is June 20, 1997.  His dependents were not eligible for DEA benefits prior to the effective date of his award of a permanent and total disability rating.  38 U.S.C.A. §§ 3501, 3510. Hence, the proper effective date for the establishment of basic eligibility for DEA benefits can be no earlier than June 20, 1997.

In the present case, the law, not the evidence, is dispositive.  Sabonis, supra.  The Board holds that, as a matter of law, there is no legal basis for an effective date earlier than June 20, 1997 for the establishment of basic eligibility for DEA benefits.


ORDER

An effective date earlier than June 20, 1997, for an award of service connection for a low back disability, is denied.

An effective date earlier than June 20, 1997, for an award of a TDIU rating, is denied.

An effective date earlier than June 20, 1997 for the establishment of basic eligibility for DEA benefits is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


